Upon consideration of the petition filed by Appellant (Richard Pacula) on the 8th day of December 2005 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of January 2006."
Upon consideration of the petition filed on the 27th day of December 2005 by Appellant (Richard Pacula) to Quash Appellee's (Brunswick County) Motion to Dismiss, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 26th day of January 2006."